In the

     United States Court of Appeals
                  For the Seventh Circuit
No. 12‐1719

UNITED STATES OF AMERICA,
                                                    Plaintiff‐Appellee,

                                  v.


HECTOR HERNANDEZ,
                                                Defendant‐Appellant.

         Appeal from the United States District Court for the 
           Northern District of Illinois, Western Division.
          No. 3:10‐cr‐50088‐2 — Frederick J. Kapala, Judge. 


 ARGUED FEBRUARY 13, 2013 — DECIDED SEPTEMBER 10, 2013


   Before BAUER, SYKES, and HAMILTON, Circuit Judges.
    BAUER,  Circuit  Judge.  On  January  18,  2011,  Hector
Hernandez  was  charged  with  one  count  of  conspiracy  to
possess  with  intent  to  distribute  cocaine,  in  violation  of  21
U.S.C.  §  846,  and  two  counts  of  possession  with  intent  to
distribute  cocaine,  in  violation  of  21  U.S.C.  §  841(a)(1).
Hernandez filed what is described as a Petition to Enter a Plea
of  Guilty  and  then  pleaded  guilty  to  all  three  counts.  At
sentencing,  the  district  court  found  that  Hernandez  was
2                                                      No. 12‐1719

responsible  for  more  than  150  kilograms  of  cocaine  and
sentenced  him  to  a  term  of  210  months’  imprisonment,
followed  by  four  years  of  supervised  release.  On  appeal,
Hernandez challenges the constitutional validity of his plea,
the district court’s finding that he was accountable for more
than  150  kilograms  of  cocaine,  and  the  district  court’s
calculation  of  his  sentence.  For  the  following  reasons,  we
affirm.
                       I. BACKGROUND
    On  January  18,  2011,  Hernandez  and  his  co‐defendant
Ricardo Vasquez were indicted on three counts of conspiracy
to possess, possession, and distribution of cocaine. That same
day, Felipe Rodriguez was also indicted. Rodriguez had been
cooperating with the Government against both Hernandez and
Vasquez,  and  he  had  implicated  the  men  in  three  large
quantity cocaine shipments at a quarry in Rockford, Illinois.  
   Hernandez  entered  a  plea  of  not  guilty.  On  July  7,  2011,
Vasquez pleaded guilty pursuant to a written plea agreement,
which stated that he assisted Hernandez in delivering and off‐
loading  three  shipments  to  the  Rockford  quarry  that  each
involved at least 75 kilograms of cocaine. 
    On September 1, 2011, Hernandez withdrew his not guilty
plea and pleaded guilty. As part of his guilty plea, Hernandez
submitted a Petition to Enter a Plea of Guilty. In the Petition,
Hernandez  stated  that  he  was  pleading  guilty  to  the  three
counts contained in the Indictment, and acknowledged that the
Indictment charged him with conspiring to possess with intent
to  distribute  more  than  500  grams  of  cocaine.  Hernandez
further acknowledged that his guilty plea exposed him to a
No. 12‐1719                                                         3

statutory  mandatory  minimum  sentence  of  five  years’
imprisonment  and  a  maximum  sentence  of  forty  years,
pursuant to 18 U.S.C. § 841(b)(1)(B). Hernandez’s Petition did
not  detail  specific  allegations  concerning  the  three  quarry
shipments,  but  acknowledged  that,  “the  Government  will
likely assert that the base offense level is 38 based upon alleged
relevant conduct and the delivery of more than 150 kilograms
of cocaine” and that he was subject to a mandatory minimum
sentence of five years’ imprisonment.
   On  February  1,  2012,  Hernandez  filed  a  sentencing
memorandum  in  which  he  objected  to  the  drug  quantity,
disputed the assessment of criminal history points, and asked
the  district  court  to  find  him  eligible  for  the  safety  valve
reduction. On December 12, 2012, the district court conducted
the  first  part  of  a  bifurcated  sentencing  hearing.  Before
Hernandez’s  plea  colloquy,  the  district  court  swore  in  a
Spanish interpreter to translate the proceeding for Hernandez.
The district court then asked Hernandez if he was “pleading
guilty to all the counts” and Hernandez responded by asking,
“what are the charges?” The district court assured Hernandez
that  it  would  explain  the  charges  in  detail  later  in  the
proceeding and asked whether he was pleading guilty to all
three  counts.  Hernandez  responded  that  he  only  discussed
pleading  guilty  to  one  charge  with  his  “other  attorney.”
Hernandez’s  lawyer  interjected  and  suggested  that  his  law
partner may have explained the proceeding differently: “The
case is broken down into three counts … So, it’s one case, one
charge, but he’s pleading guilty to all three of those counts.”
The district court then briefly delayed the proceeding so that
Hernandez could discuss the issue with his attorney. Following
4                                                       No. 12‐1719

the break, the district court asked Hernandez how he would
like  to  proceed  and  told  Hernandez  that  while  he  should
consider his attorney’s advice, the decision whether to plead
guilty  was  his  alone.  Hernandez  confirmed  that  he  had
discussed all of the counts with his attorney and did not have
any questions for the court. The court then asked which, if any,
of  the  charges  did  Hernandez  wish  to  admit.  Hernandez
replied, “Your Honor, that I plead guilty to the three charges.”
    Next,  the  district  court  informed  Hernandez  of  his
constitutional  rights,  and  Hernandez  acknowledged  that  he
understood those rights. The district court then read all three
charges contained in the indictment, and Hernandez told the
court  he  understood  the  charges,  that  they  were  the  same
charges he discussed with his attorneys, and that he had no
questions  about  the  charges.  The  district  court  informed
Hernandez  about  the  possible  penalties  that  he  could  face
during sentencing, and he acknowledged that he understood.
Finally, at the district court’s request, the government recited
the  factual  basis  for  the  plea.  The  district  court  asked  the
defendant if the summary was correct, and he agreed that it
was. The district court then asked Hernandez if he disagreed
with any part of the government’s statement and he said no.
Finally, the district court asked Hernandez if he committed the
offenses as described, and he said yes.
   Much of the drug quantity evidence at Hernandez’s hearing
came from the testimony of Felipe Rodriguez, a cooperating
witness. Rodriguez testified that he had known Hernandez for
over three years, and that Hernandez had approached him 18
months earlier for help in finding a location where Hernandez
could off‐load shipments of cocaine. Rodriguez found a rock
No. 12‐1719                                                      5

quarry  that  he  believed  could  handle  Hernandez’s  cocaine
shipments in Rockford, Illinois. Rodriguez testified in detail
about three separate shipments Hernandez made to the rock
quarry, involving approximately 75 kilograms of cocaine per
shipment. Rodriguez also testified that Hernandez gave him
approximately 15 kilograms to sell on his own.  
   On  direct‐examination,  Rodriguez  testified  that  he  was
present at the quarry for all three cocaine shipments. On cross‐
examination,  however,  defense  counsel  elicited  from
Rodriguez  that  he  initially  told  investigators  that  he  was
present for only two of the three shipments to the quarry. FBI
Agent Heatherman subsequently testified that he believed that
Rodriguez thought being “present” at the quarry meant to be
physically  inside  the  quarry,  and  that  during  one  shipment
Rodriguez considered himself not to be “present” because he
was outside of the quarry gate.
    After  assessing  Rodriguez’s  testimony,  the  district  court
found it to be reliable. Rodriguez’s descriptions of the cocaine
shipments, along with his meetings with Hernandez where he
received multiple kilograms of cocaine, were squarely against
Rodriguez’s penal interest. Further, Rodriguez’s testimony was
corroborated by additional evidence. During the hearing, an
investigator  testified  that  he  overheard  two  telephone
conversations between Hernandez and Rodriguez confirming
that they were negotiating the logistics of cocaine shipments.
Additionally,  more  than  one  kilogram  of  cocaine,  cocaine
trafficking paraphernalia, and $455,278 in cash were found in
Hernandez’s residence; which the district court found to be a
strong indication that Hernandez was a large volume cocaine
trafficker.
6                                                    No. 12‐1719

    The second part of the sentencing hearing took  place on
March 13, 2012. The PSR concluded that Hernandez possessed
with intent to distribute 2.165 kilograms of cocaine and was
responsible for the delivery and off‐loading of 225 kilograms
of cocaine over the course of three shipments in the Rockford
quarry.  Applying  the  2011  Sentencing  Guidelines,  the  PSR
determined Hernandez’s base offense level to be 38 because he
was  responsible  for  more  than  150  kilograms  of  cocaine,
pursuant to § 2D1.1(c)(1). The district court specifically asked
the  Government  and  defense  counsel  if  there  were  any
objections to the PSR. Neither side objected. The district court
adopted the factual findings of the PSR and concluded that the
defendant  was  responsible  for  more  than  150  kilograms  of
cocaine but only exposed to a five‐year mandatory minimum.
The  district  court  based  this  finding  on  the  testimony  of
Rodriguez, as well as the cocaine and large quantity of money
found at Hernandez’s residence. The district court applied a
two‐level  reduction  for  acceptance  of  responsibility  under
§ 3E1.1, but it declined to find Hernandez eligible for a safety
valve  reduction.  The  district  court  calculated  a  Guidelines
range of 210 to 262 months, considered the § 3553(a) factors,
heard  arguments  from  counsel  and  a  statement  from
Hernandez,  and  then  sentenced  Hernandez  to  210  months’
imprisonment. Hernandez filed a timely appeal.
                       II. DISCUSSION
   On appeal, Hernandez argues that his guilty plea was not
given  knowingly  and  voluntarily,  that  the  district  court
committed error by relying on the testimony of a cooperating
witness  when  it  determined  the  drug  quantity  for  which
Hernandez  was  responsible,  and  that  the  district  court
No. 12‐1719                                                         7

improperly  enhanced  Hernandez’s  mandatory  minimum
sentence in violation of his Fifth and Sixth Amendment Rights.
We will address each argument in turn.
   A.  Knowing and Voluntary Guilty Plea
    Hernandez asserts on appeal that he did not knowingly and
voluntarily  plead  guilty,  and  that  the  district  court  violated
Federal Rule of Criminal Procedure 11(b)(1)(G) by failing to
adequately assess his ability to understand Count One of the
Indictment. As Hernandez never sought to withdraw his guilty
plea in the district court, we review his claim for plain error
and ask whether: (1) an error occurred; (2) it was plain; (3) it
affected the defendant’s substantial rights; and (4) it seriously
affected  the  fairness,  integrity,  or  public  reputation  of  the
judicial proceedings. United States v. Pineda‐Buenaventura, 622
F.3d 761, 770 (7th Cir. 2010) (internal citations omitted). 
    Hernandez argues that he lacked both the education and
language  fluency  necessary  to  understand  the  nature  of  his
conspiracy charge. In order to determine whether a defendant
understood  the  nature  of  a  charge,  we  take  a  totality‐
of‐the‐circumstances approach and consider: (1) the complexity
of  the  charge;  (2)  the  defendantʹs  intelligence,  age,  and
education;  (3)  whether  the  defendant  was  represented  by
counsel; (4) the district judgeʹs inquiry during the plea hearing
and  the  defendantʹs  own  statements;  and  (5)  the  evidence
proffered by the government. United States v. Bradley, 381 F.3d
641, 645 (7th Cir. 2004).
   First,  the  charges  in  this  case  were  relatively  straight
forward and Hernandez signed his Petition to Enter a Plea of
Guilty  which  detailed  each  count.  Count  One  charged
8                                                      No. 12‐1719

Hernandez  with  conspiring  with  Vasquez  to  possess  and
distribute cocaine. Counts Two and Three charged Hernandez
and  Vasquez  with  possessing  and  intending  to  distribute
cocaine.  Next,  although  Hernandez  has  had  little  formal
education (eight years of schooling in Mexico), he is forty‐years
old, able to read and write in Spanish, and was provided with
the services of an interpreter to communicate with the court
and  his  attorneys,  who  represented  him  throughout  the
proceedings. Finally, the district court conducted a thorough
inquiry into Hernandez’s understanding of all aspects of his
guilty  plea,  and  when  Hernandez  expressed  confusion
regarding pleading to one charge rather than three, the district
court  stopped  the  proceeding  and  gave  Hernandez  the
opportunity  to  speak  again  with  his  attorney  regarding  the
charges.  After  Hernandez  conferred  with  his  counsel,  the
district  court  read  all  of  the  charges  contained  in  the
indictment,  Hernandez  acknowledged  he  discussed  these
charges with his attorney, and that he wished to plead guilty
to all three charges. Finally, the government provided a proffer
of the evidence it would have introduced at trial. The district
court  asked  Hernandez  if  the  government’s  summary  was
correct  and  if  he  committed  the  crimes  as  described,
Hernandez answered in the affirmative, and pleaded guilty to
each of the three charges in the indictment.
    Hernandez’s  reliance  on  United  States  v.  Pineda‐
Buenaventura,  622  F.3d  761  (7th  Cir.  2010)  is  misplaced.  The
defendant  in  Pineda‐Buenaventura  repeatedly  denied  that  he
had  an  agreement  with  others  to  distribute  drugs,  and  the
district court found that it could not “clearly determine what
acts [the defendant] admitted.” Id. at 775. That is not the case
No. 12‐1719                                                     9

here.  The  record  shows  that  Hernandez  knowingly  and
voluntarily  pleaded  guilty.  The  district  court  conducted  a
thorough  plea  colloquy,  ensuring  that  Hernandez  was
provided  an  interpreter  at  every  stage  of  the  proceeding,
advised Hernandez of his rights, ensured that he understood
them and that he was fully aware of the nature of the charges,
the  consequences  of  his  plea,  and  the  possible  punishment.
Accordingly, we reject the argument that Hernandez did not
knowingly and voluntarily plead guilty.  
   B. Increase in Offense Level Based Upon Drug Quantity
      Finding
    Hernandez next argues that the district court committed
clear error by crediting the testimony of a cooperating witness
in finding that Hernandez’s conduct involved more than 150
kilograms of cocaine. The quantity of narcotics that the district
court attributes to the defendant for sentencing purposes is a
finding of fact that we review for clear error. United States v.
Conteras, 249 F.3d 595, 602 (7th Cir. 2001).
    Hernandez  argues  that  the  district  court  erred  when  it
relied  on  Rodriguez’s  inconsistent  testimony.  We  disagree.
Whether or not to believe Rodriguez’s testimony called for a
credibility determination that the district court was uniquely
situated to make. See United States v. Conteras, 249 F.3d 595, 602
(7th Cir. 2001). The district court was satisfied that Rodriguez
provided  truthful  testimony,  which  was  corroborated  by
additional evidence, including the large amount of cash and
cocaine  found  at  Hernandez’s  residence  during  his  arrest,
confirming that he  was a large quantity drug trafficker. While
we do find it odd that Agent Heatherman was allowed to offer
10                                                   No. 12‐1719

his opinion as to what Rodriguez meant by being “present” at
the quarry, we also find nothing in the record that casts such
significant  doubt  on  Rodriguez’s  testimony  as  to  have
precluded the district court from relying on it. See United States
v. Woods, 148 F.3d 843, 847 (7th Cir. 1998).  
     C.  Mandatory Minimum Sentence Enhancement
    Hernandez’s  final  argument  is  that  his  Fifth  and  Sixth
Amendment rights were violated when the district court found
facts  that  increased  the  amount  of  cocaine  Hernandez  was
responsible  for  from  500  grams  to  150  kilograms.  As
Hernandez failed to assert this claim in the district court, our
review is limited to plain error. United States v. Johnson, 680 F.
3d 966, 973 (7th Cir. 2012) (internal citations omitted). 
    Hernandez  pleaded  guilty  to  conspiring  with  his  co‐
defendants, and knowingly and intentionally possessing with
intent to distribute 500 grams or more of cocaine, in violation
of § 841(a). As a result, Hernandez faced a five‐year mandatory
minimum  sentence  under  §  841(b)(1)(B)(ii)(II).  Hernandez’s
PSR, which the district court adopted, however, calculated his
criminal activity and relevant conduct to involve more than
150 kilograms of cocaine. Hernandez contends that when the
district court found him responsible for 150 kilograms, his Fifth
and  Sixth  Amendment  rights  were  violated  in  the  wake  of
Alleyne v. United States, – U.S. – ,133 S. Ct. 2151, — L.Ed.2d — 
(2013). In Alleyne, the Supreme Court held that “any fact that
increases a mandatory minimum sentence is an ‘element’ that
must be submitted to the jury.” Id. at 2155. Therefore, a district
court errs when it makes a judicial finding of fact that increases
No. 12‐1719                                                            11

the statutory mandatory minimum sentence facing a defendant.
    In  this  case,  there  is  no  indication  in  the  record  that  the
district  court  judge  thought  he  had  to  impose  a  higher
mandatory  minimum  sentence  as  a  result  of  finding
Hernandez responsible for a larger amount of cocaine than his
charging document attributed to him. Hernandez’s PSR said
the  mandatory  minimum  he  faced  was  five  years  and  the
district court judge repeated that fact multiple times during
Hernandez’s sentencing hearing. Even though the district court
found  Hernandez  responsible  for  150  kilograms  or  more  of
cocaine for Sentencing Guidelines calculation purposes, that
finding did not affect the statutory mandatory minimum that
he  faced,  which  is  governed  by  the  charging  document.  As
Guidelines  ranges  are  only  advisory,  the  Fifth  and  Sixth
Amendment  requirements  do  not  apply.  See,  e.g.,  U.S.  v.
Abdulahi, 523 F.3d 757, 760‐61 (7th Cir. 2008); U.S. v. Thomas,
446 F.3d 1348, 1355 (7th Cir. 2006); U.S. v. De la Torre, 327 F.3d
605,  611  (7th  Cir.  2003).  We  see  no  Alleyne  error  here,  and
accordingly decline to remand for resentencing.
                         III.  CONCLUSION
    For the foregoing reasons, we AFFIRM.